HARWOOD, Justice.
This is an appeal of a decree of divorce rendered upon a bill of complaint filed by Elzie Stewart, the husband, against Ollie Marie Stewart. Cruelty was the ground asserted in the bill as a basis for the divorce. The respondent wife perfected this appeal.
Appellant has assigned three errors, and assignment of error No. 1 is to the effect that the evidence is insufficient to support the decree.
The brief of counsel for the appellant is only a page' and a half in length. It contains no statement of the case, no statement of the facts, and no authorities are cited. In the narration set forth under “Brief and Argument,” it is stated that the appellant “raises no serious question of law for review.”
It is the theme of counsel’s argument or narration that the evidence '-is insufficient to support the decree, and counsel *4concludes with the statement that appellant submits this cause for review on the testimony contained in the record.
Supreme Court Rule 9 requires that if the insufficiency of the evidence to support a judgment or decree is assigned as error, the appellant’s brief shall contain a condensed recital of the evidence given by each witness bearing on the points in issue. Appellant’s brief being faulty in complying with the requirements of Supreme Court Rule 9, is in effect an abandonment of the assignment of error questioning the sufficiency of the evidence to support the decree. Steele v. Steele, 277 Ala. 13, 166 So.2d 790.
For the reasons stated above, the decree is due to be affirmed and it is so ordered.
Affirmed.
LIVINGSTON, C. J., and LAWSON and MERRILL, JJ., concur.